FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit
                          FOR THE TENTH CIRCUIT
                        _________________________________             April 13, 2020

                                                                   Christopher M. Wolpert
    BRIAN WASHINGTON,                                                  Clerk of Court
           Plaintiff - Appellant,
                                                        No. 19-1468
    v.                                      (D.C. No. 1:19-CV-00989-LTB-GPG)
                                                         (D. Colo.)
    JARED POLIS; JENA GRISWOLD;
    and DAVE YOUNG,

           Defendants - Appellees.
                       _________________________________

                           ORDER AND JUDGMENT *
                        _________________________________

Before BACHARACH, BALDOCK, and MORITZ, Circuit Judges.
               _________________________________

         This appeal follows the dismissal of a pro se complaint for failure to

comply with federal pleading standards. Because the appeal does not

challenge the district court’s reasoning, we affirm.

         This case began when Mr. Brian Washington filed a purported “letter

of credit” seeking $4.2 trillion from the federal government. The district



*
      Oral argument would not materially help us to decide this appeal, so
we have thus decided the appeal based on the appellate briefs and the
record on appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
court could not discern a specific cause of action from the filing, but

opened a case under 42 U.S.C. § 1983. Given the absence of an identifiable

claim, the court

           directed Mr. Washington to use a court-approved form for the
            complaint and

           told Mr. Washington how to cure the pleading defect.

      Mr. Washington filed an amended complaint, but it was just as

cryptic. The court thus dismissed the amended complaint under Fed. R.

Civ. P. 8, which requires federal complaints to “simpl[y], concise[ly], and

direct[ly]” state a plausible claim for relief. Fed. R. Civ. P. 8(a), (d)(1).

On appeal, Mr. Washington again asks us to discharge all of his “public

debt” without saying what was wrong with the district court’s ruling.

      When reviewing a dismissal under Rule 8, we ordinarily apply the

abuse-of-discretion standard. United States ex rel. Lemmon v. Envirocare

of Utah, Inc., 614 F.3d 1163, 1167 (10th Cir. 2010). But arguments not

clearly made in an opening brief are waived even when the appellant is

pro se. Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012). Though a pro se

litigant’s filings are construed liberally, Haines v. Kerner, 404 U.S. 519,

520–21 (1972) (per curiam), the court cannot act as an advocate for pro se

litigants, Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840–41

(10th Cir. 2005); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).




                                           2
     Even under the most liberal construction, Mr. Washington’s brief

makes only a conclusory assertion of error. By failing to address the

district court’s reasoning, Mr. Washington has waived appellate review of

the dismissal under Rule 8.

     The absence of any challenge to the district court’s reasoning is fatal

because “we will not question the reasoning of a district court unless an

appellant ‘actually argue[s]’ against it.” Clark v. Colbert, 895 F.3d 1258,

1265 (10th Cir. 2018) (alteration in original) (quoting Phillips v. Calhoun,

956 F.2d 949, 954 (10th Cir. 1992)). We thus affirm the dismissal. 1

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




1
     Despite the affirmance, we grant leave to proceed in formal pauperis.

                                         3